

115 S474 IS: To condition assistance to the West Bank and Gaza on steps by the Palestinian Authority to end violence and terrorism against Israeli citizens.
U.S. Senate
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 474IN THE SENATE OF THE UNITED STATESFebruary 28, 2017Mr. Graham (for himself, Mr. Blunt, Mr. Cotton, Mr. Scott, Mr. Cruz, Mr. Burr, Mr. Thune, Mr. Rubio, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo condition assistance to the West Bank and Gaza on steps by the Palestinian Authority to end
			 violence and terrorism against Israeli citizens.
	
 1.Limitation on assistance to the West Bank and GazaFunds appropriated or otherwise made available for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) and available for assistance for the West Bank and Gaza may only be made available for such purpose if the Secretary of State certifies to the appropriate congressional committees that the Palestinian Authority—
 (1)is taking credible steps to end acts of violence against Israeli citizens that are perpetrated by individuals under its jurisdictional control; and
 (2)has terminated payments for acts of terrorism against Israeli citizens to any individual who has been imprisoned after being fairly tried and convicted for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals.
 2.DefinitionIn this Act, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives.